20-01010-jlg   Doc 13-26   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 26
                                     Pg 1 of 9



                                 EXHIBIT 26
20-01010-jlg Doc 13-26 Filed 06/25/20
  Case 1:19-cv-05642-LGS-DCF  DocumentEntered
                                          54-11 06/25/20 23:33:41
                                                Filed 11/19/19     Exhibit
                                                                Page 2 of 926
                                 Pg 2 of 9
20-01010-jlg Doc 13-26 Filed 06/25/20
  Case 1:19-cv-05642-LGS-DCF  DocumentEntered
                                          54-11 06/25/20 23:33:41
                                                Filed 11/19/19     Exhibit
                                                                Page 3 of 926
                                 Pg 3 of 9
20-01010-jlg Doc 13-26 Filed 06/25/20
  Case 1:19-cv-05642-LGS-DCF  DocumentEntered
                                          54-11 06/25/20 23:33:41
                                                Filed 11/19/19     Exhibit
                                                                Page 4 of 926
                                 Pg 4 of 9
20-01010-jlg Doc 13-26 Filed 06/25/20
  Case 1:19-cv-05642-LGS-DCF  DocumentEntered
                                          54-11 06/25/20 23:33:41
                                                Filed 11/19/19     Exhibit
                                                                Page 5 of 926
                                 Pg 5 of 9
20-01010-jlg Doc 13-26 Filed 06/25/20
  Case 1:19-cv-05642-LGS-DCF  DocumentEntered
                                          54-11 06/25/20 23:33:41
                                                Filed 11/19/19     Exhibit
                                                                Page 6 of 926
                                 Pg 6 of 9
20-01010-jlg Doc 13-26 Filed 06/25/20
  Case 1:19-cv-05642-LGS-DCF  DocumentEntered
                                          54-11 06/25/20 23:33:41
                                                Filed 11/19/19     Exhibit
                                                                Page 7 of 926
                                 Pg 7 of 9
20-01010-jlg Doc 13-26 Filed 06/25/20
  Case 1:19-cv-05642-LGS-DCF  DocumentEntered
                                          54-11 06/25/20 23:33:41
                                                Filed 11/19/19     Exhibit
                                                                Page 8 of 926
                                 Pg 8 of 9
20-01010-jlg Doc 13-26 Filed 06/25/20
  Case 1:19-cv-05642-LGS-DCF  DocumentEntered
                                          54-11 06/25/20 23:33:41
                                                Filed 11/19/19     Exhibit
                                                                Page 9 of 926
                                 Pg 9 of 9
